Citation Nr: 1537651	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of post-operative right knee injury with degenerative joint disease.

2.  Entitlement to a disability rating in excess of 30 percent for status-post total left knee replacement.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of post-operative left clavicle fracture (non-dominant) with degenerative joint disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1984.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected residuals of post-operative right knee injury with degenerative joint disease; in excess of 30 percent for service-connected status-post total left knee replacement; and in excess of 20 percent for service-connected residuals of post-operative left clavicle fracture (non-dominant) with degenerative joint disease.  The Veteran timely appealed.

In March 2012, the Board remanded the matters for additional development. 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In March 2012, the Board remanded the matters for VA to make another attempt to obtain records from the Social Security Administration (SSA) regarding any decision involving SSA benefits awarded to the Veteran.  Specifically, a May 2009 response from SSA indicated that there was no medical record on file or it was unable to locate the Veteran's medical record.  In a July 2009 Memorandum to File, the RO noted its specific efforts to obtain records from the SSA, and noted that further efforts to obtain the records would be futile.  However, the Board's prior remand noted that it is not clear that the records do not exist, or that further efforts to obtain the records would be futile; rather, SSA reported that they were unable to locate information concerning the Veteran.  The Board's March 2012 remand required that the SSA records should again be requested; and if it is ultimately determined that the records do not exist or that further efforts to obtain the records would be futile, then the Veteran should be notified pursuant to 38 C.F.R. § 3159(e).

In this case, the RO or VA's Appeals Management Center (AMC) requested records from SSA in June 2014, and there is a notation in the claims file that SSA records were received on June 25, 2014.  A review of those records on Virtual VA reveals that the records pertain to a different Veteran.  

Under these circumstances, Stegall requires that the matter be remanded for compliance with the prior remand. While VA previously requested the records and SSA responded that they could not be located, it is unclear whether it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to obtain copies, from SSA, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of the award, and any recent evaluations.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain any outstanding VA treatment records.  

3.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claims on appeal. If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




